DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 5/11/2022 have been entered. Any objection\rejections from the previous office action filed 1/11/2022 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balduf (US 2010/0120949). A slightly modified rejection was necessitated by amendment.
Balduf teaches use of feed compositions in the form of particles and powders (considered to read on core) containing pharmaceutical actives, the dosage included a copolymer comprising methyl methacrylate (MMA) and other methacrylate esters including EMA, HEMA, HPMA and TMAEMC. See entire disclosure, especially abstract, [0085]-[0091],[0093],[0110] and claims. Balduf is silent with respect to the amount of each polymer and total molecular weight of the copolymer. However the preparation of copolymers having variable amount of monomer and varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  Regarding new claim 16, Baldurf is silent with respect to a specific amount of pharmaceuticals. However, one of ordinary skill in the art would optimize the amount of active in an amount effective to mitigate and/or treat the symptoms for which it is needed without adverse side effects, commensurate with a reasonable risk/benefit ratio. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding new claim 15, it follows that any property recited in the claims including the release of active in various media is a product of the composition and would be a natural result from following the teachings of Balduf. By selecting the monomers and adjusting the amounts as known to one of ordinary skill the same product is realized. 
Claim 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stayton et al. (US 20110129921). A slightly modified rejection was necessitated by amendment.
Stayton teaches polymeric carriers useful in dosage forms for controlled release of polynucleotides and therapeutic agents, the dosages included tablets and granules (reading on core), the polymers were produced from MMA and other methacrylate esters including EMA, HEMA, HPMA and TMAEMC. See entire disclosure, especially abstract, [0122], [0330] and claims. Stayton is silent with respect to the amount of each polymer and total molecular weight of the copolymer. However the preparation of copolymers having variable amount of monomer and varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention. Regarding new claim 16, Stayton is silent with respect to a specific amount of pharmaceuticals. However one of ordinary skill in the art would optimize the amount of active in an amount effective to mitigate and/or treat the symptoms for which it is needed without adverse side effects, commensurate with a reasonable risk/benefit ratio. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding new claim 15, it follows that any property recited in the claims including the release of active in various media is a product of the composition and would be a natural result from the teachings of Stayton. By selecting the monomers and adjusting the amounts as known to one of ordinary skill the same product is realized.

	Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
With regard to the rejections over Balduf and Stayton above applicants assert the office has not met its burden to show that the combination of options for the numerous options for monomers would be obvious to select.
The examiner disagrees, each monomer is listed as a selectable option in each reference and one of ordinary skill could combine them with a reasonable expectation of success. “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”… In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
	Applicants assert that since Balduff and Stayton are silent with respect to specific amounts of monomer and the results of such modification. Applicants assert as such they should not have to demonstrate the criticality of the selection.
As noted in the previous action and supported in the MPEP, mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Furthermore, it is noted the examiner did not state adjusting monomers was a well-known result-effective variable, thus he did not provide this motivation. See MPEP 2144.05(II)(B) which states: Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
	Applicants assert the results from tables 1-3 show that polymer 6 with only 1.2% TMAEC (cationic monomer) had drastic dissolution profile differences in ethanol from polymers 1-5 which contain TMAEC within the claimed range.
While the results are noted they are clearly not commensurate in scope with the breadth of the pending claims. Note polymers 1-5 had very specific amounts of EHMA, HEMA, TMAEMC and either EMA or MMA. TMAEC is not a required component in independent claim 1. Over the range different monomers and amounts that may be selected one of ordinary skill would expect the properties, including dissolution profile, would vary drastically. Applicants have not shown that the results occur over the entire range of polymers encompassed in the more generic claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618